Exhibit 10(g)

REVOLVING CREDIT NOTE

 

$7,500,000.00

  Houston, Texas   August 13, 2008

1. FOR VALUE RECEIVED, and as hereinafter provided EQUUS TOTAL RETURN, INC.,
Delaware corporation (the “Borrower”), promises and agrees to pay unto the order
of AMEGY BANK NATIONAL ASSOCIATION, a national banking association (“Lender”) at
its office located at 4400 Post Oak Parkway, Houston, Harris County, Texas
77027, or at such other address or addresses as Lender may from time to time
designate in writing to Borrower, in immediately available funds in lawful
currency of the United States of America which at the time of payment is legal
tender for the payment of public and private debts, the sum of up to SEVEN
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($7,500,000.00), or so much
thereof as may be advanced pursuant to the hereinafter described Loan Agreement,
together with interest on the unpaid principal balance from time to time owing
hereunder from the date of advance hereunder until maturity, and otherwise in
strict accordance with the terms and provisions hereof.

2. As used herein, the following terms shall have the meanings assigned:

“Amegy Prime Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus  1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by
Lender as its “prime rate”. Such rate is a rate set by Lender based upon various
factors including Lender’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
rate announced by Lender shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Borrowing Date” means any Business Day on which Lender advances to Borrower a
portion of the Loan hereunder.

“Borrowing Notice” shall mean a notice in writing given by Borrower to Lender
substantially in the form of Exhibit B to the Loan Agreement requesting a Loan
under the Loan Agreement.

“Business Day” means a day when Lender is open for business, other than a
Saturday or Sunday.

“Control Account Agreement” means that certain Control Account Agreement of even
date herewith between from Borrower in favor of Lender.

“Default Rate” means a per annum rate equal to the lesser of (a) the Amegy Prime
Rate plus three percent (3%), and (b) the Maximum Rate.

“Event of Default” means the occurrence of an Event of Default (as defined in
the Loan Agreement).



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Lender on such day on such transactions as determined by
Lender.

“Loan Agreement” means that certain Loan Agreement executed by Borrower and
Lender of even date herewith.

“Loan Documents” means this Note, the Loan Agreement, and other documents
evidencing, securing and relating to the Loan.

“Loan(s)” means the Loan(s) evidenced by this Note, from the date hereof to the
Maturity Date, during which period advances may be allowed up to the principal
amount of this Note, bearing interest as herein set forth, and being payable in
installments as herein set forth. All references to the Loan or Loans shall be
references to the single indebtedness evidenced by the Note. The Loan is a
revolving loan. Any sums repaid may be reborrowed, subject to the limitations
set forth in the Loan Agreement.

“Maturity Date” means February 15, 2010.

“Maximum Rate” means, with respect to the holder hereof, the maximum nonusurious
interest rate, if any, that at any time, or from time to time, may be under
applicable law contracted for, taken, reserved, charged or received on the
indebtedness evidenced by this Note.

“Pledge and Security Agreement” means that certain Pledge and Security Agreement
of even date herewith from Borrower in favor of Lender pursuant to which
Borrower has granted Lender a first and prior lien on and security interest in
Borrower’s investment portfolio securities.

“Usury Laws” means all applicable federal or state usury laws regarding the use,
forbearance, or detention of money.

3. Interest shall accrue on the outstanding principal balance of each Loan
advanced pursuant to this Note, or any portion hereof, as follows:

(a) commencing on the Borrowing Date of the first Loan advanced hereunder (and
on the Borrowing Date of the first Loan advanced hereunder following each
Interest Reset Date as defined below) and continuing until and including the one
hundred twentieth (120th) day after such Loan is advanced, such Loan together
with all other Loans advanced hereunder prior to the occurrence of an Interest
Reset Date, shall accrue



--------------------------------------------------------------------------------

interest at a rate equal to the greater of (i) five percent (5%) and (ii) the
lesser of (y) the Amegy Prime Rate and (z) the Maximum Rate; and commencing on
the one hundred twenty-first (121st) day after first Loan is advanced it and all
other Loans advanced hereunder prior to the occurrence of an Interest-Rate Reset
Date, will accrue interest at a rate equal to the greater of (i) five percent
(5%) and (ii) the lesser of (y) the Amegy Prime Rate plus one percent (1%) and
(z) the Maximum Rate.

(b) If all Loans hereunder are repaid in full and the outstanding principal
balance of this Note is reduced to zero for at least ten (10) calendar days, the
Borrowing Date of the first Loan advanced hereunder following such period when
the loan balance was zero will be an “Interest Reset Date.”

(c) Unless otherwise specified by Borrower, all prepayments and repayments of
Loans shall be applied against the outstanding Loans in their reverse order of
incurrence, with the most recently incurred Loan being paid off first.

(d) If at any time and from time to time the rates of interest calculated
pursuant to the Amegy Prime Rate would exceed the Maximum Rate, thereby causing
the interest payable hereon to be limited to the Maximum Rate, then any
subsequent reduction in the Amegy Prime Rate shall not reduce the rate of
interest hereon below the Maximum Rate until the total amount of interest
accrued hereon from and after the date of the first advance hereunder equals the
amount of interest which would have accrued hereon if the Amegy Prime Rate had
at all times been in effect.

4. In order to request a Loan hereunder, Borrower shall deliver to Lender a
Borrowing Notice which must be received by Lender at least one (1) Business Day
prior to the applicable Borrowing Date.

5. This Note and the Loans evidenced hereby shall be due and payable as follows:

(a) All accrued unpaid interest on the outstanding principal balance of this
Note shall be due and payable in quarterly installments as it accrues, with the
first installment due and payable on the—13th day of October, 2008, and
continuing quarterly on the same date (or if there is no corresponding date in
any month, on the last day of such month) until the Maturity Date.

(b) The entire principal sum of this Note then remaining unpaid, together with
all accrued, unpaid interest thereon, shall be due and payable on the Maturity
Date.

(c) Borrower is and shall be obligated to pay all principal, interest and any
and all other amounts which become payable under this Note or under any of the
other Loan Documents absolutely and unconditionally and without any abatement,
postponement, diminution or deduction whatsoever and without any reduction for
counterclaim or setoff whatsoever.

6. At any time and from time to time, Borrower on any Business Day may prepay
the principal of the Loan then outstanding in whole or in part without premium
or penalty. All



--------------------------------------------------------------------------------

payments and prepayments of principal and/or interest to Lender shall be made by
Borrower to Lender before 11:00 a.m. (Houston, Texas time), in federal or other
immediately available funds at Lender’s banking office specified in the first
paragraph of this Note. Any payment or prepayment received by Lender after 11:00
a.m. (Houston, Texas time) shall be deemed to have been received by Lender on
the next succeeding Business Day. Should the principal of or interest on any
Loan, or any expense or fee, become due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day.

7. All payments hereunder, whether designated as payments of principal or
interest, shall be applied, in such order as Lender shall in its sole discretion
determine, to unpaid and accrued interest, to the discharge of any expenses or
damages for which the Lender may be entitled to receive reimbursement under the
terms of this Note or under the terms of any document executed in connection
herewith, or to unpaid principal balance hereof. Notwithstanding anything
expressed or implied in this Note to the contrary, all past due principal and
interest on this Note, whether due as the result of acceleration of maturity or
otherwise, shall bear interest from the date the payment thereof shall have
become due until the same have been fully discharged by payment at the Default
Rate. In addition, Lender may charge and collect a late fee of five percent
(5.0%) of any scheduled installment that is more than ten (10) days past due.

8. If an Event of Default shall occur and be continuing, then the holder of this
Note shall have the option, in addition to the remedies provided in the other
Loan Documents or at law or in equity, to declare this Note due and payable,
whereupon the entire unpaid principal balance of this Note and all interest
accrued thereon shall thereupon at once mature and become due and payable and
shall bear interest from the date of such Event of Default until paid at the
Default Rate, without grace, presentment for payment, demand, protest, notice of
protest, notice of nonpayment, notice of intent to accelerate, notice of
acceleration, or any other notice of any kind, ALL OF WHICH ARE HEREBY EXPRESSLY
WAIVED BY THE BORROWER. The time of payment of this Note is also subject to
acceleration in the event of the Event of Default.

9. This Note is secured by and is entitled to the benefit of, among other
instruments: (a) the Pledge and Security Agreement, (b) the Control Account
Agreement and (c) the other Loan Documents.

10. Time is of the essence in the performance and payment of this Note.

11. The remedies of Lender as provided herein and in the Loan Documents shall be
cumulative and concurrent and may be pursued singly, successively, or together,
at the sole discretion of Lender, and may be exercised as often as occasion
therefor shall arise. No action, omission, or commission by Lender, including
specifically, the failure to exercise any right, remedy, or recourse, shall be
deemed a waiver or release of the same. A waiver or release shall exist and be
effective only as set forth in a written document executed by Lender, and then
only to the extent specifically recited therein. A waiver or a release with
reference to any one event shall not be construed as continuing, or as a bar to,
or as a waiver or release of, any subsequent right, remedy, or recourse as to
any subsequent event.



--------------------------------------------------------------------------------

12. THE BORROWER HEREBY EXPRESSLY WAIVES GRACE, AND ALL NOTICES, DEMANDS,
PRESENTMENTS FOR PAYMENT, NOTICE OF NONPAYMENT, PROTEST AND NOTICE OF PROTEST,
NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION OF THE INDEBTEDNESS DUE
HEREUNDER, AND DILIGENCE IN COLLECTING THIS NOTE OR ENFORCING ANY SECURITY
RIGHTS OF THE LENDER UNDER ANY DOCUMENT SECURING THIS NOTE.

13. If an Event of Default occurs and is continuing and this Note is placed in
the hands of an attorney for collection (whether or not suit is filed), or suit
or legal proceedings are brought to collect this Note, the Borrower agrees to
pay the holder hereof the costs and reasonable attorney’s fees incurred in the
collection hereof.

14. It is the intention of the parties hereto to comply with the Usury Laws;
accordingly, it is agreed that notwithstanding any provisions to the contrary in
this Note or the Loan Documents, in no event shall the Loan Documents require
the payment or permit the collection of interest in excess of the maximum amount
permitted by such laws, and any subsequent revisions, repeals, or judicial
interpretations thereof to the extent that same are made applicable hereto. If
any such excess of interest is contracted for, charged, or received under Loan
Documents, or in the event the maturity of the indebtedness evidenced by this
Note is accelerated in whole or in part, or in the event that all or part of the
principal or interest of this Note shall be prepaid, so that under any of such
circumstances the amount of interest contracted for, charged or received under
this Note or any other Loan Documents, on the amount of principal actually
outstanding from time to time under this Note shall exceed the maximum amount of
interest permitted by the Usury Laws, then in any such event (a) the provisions
of this paragraph shall govern and control, (b) neither Borrower nor any other
person or entity now or hereafter liable for the payment of this Note shall be
obligated to pay the amount of such interest to the extent that it is in excess
of the maximum amount of interest permitted by the Usury Laws, (c) any such
excess which may have been collected shall be either applied as a credit against
the then unpaid principal amount of this Note or refunded to Borrower, at the
holder’s option, and (d) the effective rate of interest shall be automatically
reduced to the maximum lawful contract rate allowed under the Usury Laws as now
or hereafter construed by the courts having jurisdiction thereof. It is further
agreed, without limiting the foregoing, that the rate of interest contracted
for, charged or received under this Note and any other Loan Documents shall be
deemed not to exceed the maximum lawful rate if any method of calculation
permitted by the Usury Laws including, but not limited to, amortization,
prorating, allocating and spreading interest over the full term of the loan
results in a determination that the rate of interest so contracted for, charged
or received does not exceed the maximum lawful rate.

15. Any check, draft, money order or other instrument given in payment of all or
any portion hereof may be accepted by the holder hereof and handled in
collection in the customary manner, but the same shall not constitute payment
hereunder or diminish any rights of the holder hereof except to the extent that
actual cash proceeds of such instrument are unconditionally received by the
holder and applied to this indebtedness in the manner elsewhere herein provided.



--------------------------------------------------------------------------------

16. It is further agreed that the Lender shall have a first lien on all deposits
and other sums at any time credited by or due from the Lender to the Borrower as
collateral security for the payment of this Note, and the Lender, at its option,
may at any time, without notice and without any liability, hold all or any part
of any such deposits or other sums until all sums owing on this Note have been
paid in full and/or apply or set off all or any part of any such deposits or
other sums credited by or due from the Lender to or against any sums due on this
Note in any manner and in any order of preference which the Lender, in its sole
discretion, chooses.

17. The loan evidenced by this Note was negotiated and consummated in the State
of Texas and it is understood and agreed that the legality, enforceability and
construction hereof shall be governed by Texas law and, to the extent
applicable, by the laws of the United States of America. The Borrower and the
Lender expressly agree, pursuant to Section 346.004 of the Texas Finance Code,
that Chapter 346 shall not apply to this Note or to any advance evidenced by
this Note and that this Note and all such advances shall not be governed by or
subject to the provisions of Chapter 346 in any manner whatsoever.

18. The Lender reserves the right, exercisable in the Lender’s sole discretion
and without notice to the Borrower or any other person, to sell participations,
to assign its interest or both, in all or any part of this Note or this debt or
the debt evidenced hereby.

19. THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

Executed on the date of the acknowledgment to be effective as of the date first
written above.

 

BORROWER: EQUUS TOTAL RETURN, INC. By:  

/s/    L’Sheryl Hudson

  L’Sheryl Hudson,   Chief Financial Officer